     Case 2:19-cv-00142-DSF-AS Document 50 Filed 04/30/20 Page 1 of 2 Page ID #:421


                                                                                    JS-6
 1
 2
 3
 4
 5
 6
 7
 8
 9
                              UNITED STATES DISTRICT COURT
10
                            CENTRAL DISTRICT OF CALIFORNIA
11
                                           IN ADMIRALTY
12
13     In the matter of the Complaint of               Case No. 2:19-cv-00142-DSF-AS
14
       JOHN HARTFIELD, as the owner of a
15     certain 1994 39’ Hattaras Yachts                ORDER
16     Convertible Cruiser, bearing Hull
       Identification Humber HATFJ808F484,
17
       and her engines, tackle, appurtenances,
18     etc.
19
       For exoneration from, or limitation of,
20     liability
21
22
23
            Plaintiff-in-Limitation JOHN HARTFIELD having requested pursuant to Federal
24
       Rules of Civil Procedure rule 41(a)(2) that the Court dismiss the Complaint-in-
25
       Limitation filed by him as the owner of a certain 1994 39’ Hattaras Yachts Convertible
26
       Cruiser, bearing Hull Identification Humber HATFJ808F484, and her engines, tackle,
27
28
                                                   1
                                                 ORDER
     Case 2:19-cv-00142-DSF-AS Document 50 Filed 04/30/20 Page 2 of 2 Page ID #:422



 1     appurtenances, etc. for exoneration from, or limitation of, liability, the Court
 2     ORDERS that the Complaint-in-Limitation is DISMISSED.
 3
 4           IT IS SO ORDERED.
 5     DATED: April 30, 2020
 6                                        Honorable Dale S. Fischer
                                          UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
                                            ORDER
